Citation Nr: 0827441	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2004, 
for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date prior to March 12, 2004, 
for the assignment of a 10 percent rating for the veteran's 
service-connected hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in November 2005.   

The veteran's representative, in its July 2008 Brief, alleged 
clear and unmistakable error (CUE) in a May 1991 rating 
decision that denied an increased rating for hearing loss.  
The Board refers the issue of CUE back to the RO for proper 
development and adjudication.

The Board notes that in addition to the August 2004 notice of 
disagreement in which the veteran disagreed with the 
effective dates assigned; the veteran also filed a June 2004 
notice of disagreement in which he disagreed with the 
"denial of entitlement to an increased evaluation for 
impaired hearing and tinnitus."  However, in an August 2004 
statement, the veteran clarified that his disagreement was 
not with the rating, but rather with the effective date.  The 
Board views this statement as a withdrawal of the June 2004 
notice of disagreement.  Accordingly, the only issues now 
before the Board are the two effective date issues.  


FINDINGS OF FACT

1.  On February 7, 1985, during the course of a VA 
examination scheduled as part of the development of a July 
1984 claim of service connection for hearing loss, the 
veteran voiced a complaint of ringing in his ears; such 
communication was an informal claim of service connection for 
tinnitus. 

2.  The February 7, 1985, informal claim of service 
connection for tinnitus was not adjudicated until the May 
2004 rating decision which granted service connection for 
tinnitus.  

3.  The veteran's claim of entitlement to an increased rating 
for hearing loss was received on March 12, 2004; it is not 
factually ascertainable that there was an increase in the 
severity of the veteran's service-connected hearing loss 
during the one year period prior to March 12, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 7, 1985, 
for a grant of service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R §§ 3.155, 
3.400 (2007); Ingram v. Nicholson, 21 Vet.App. 232 (2007). 

2.  The criteria for an effective date prior to March 12, 
2004, for the granting of a 10 percent rating for hearing 
loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2004.                                                                          

Since the issue in this case (entitlement to assignment of 
earlier effective dates) is a downstream issue from that of 
service connection and an increased rating (for which a VCAA 
letter was duly sent in March 2004), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the appellant was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a June 2006 correspondence that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in April 2004, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Tinnitus

The RO's assignment of an effective date of March 12, 2004, 
for the grant of service connection for tinnitus is based on 
its finding that this was the date of the first claim for 
that benefit.  After reviewing the file, the Board is unable 
to agree. 

The veteran filed a claim of service connection for hearing 
loss in July 1984.  During the course of developing the 
hearing loss claim, the RO scheduled a VA examination.  The 
report of the February 7, 1985, VA examination includes a 
section for the veteran to describe his complaints.  He 
reported that he would occasionally hear ringing in his ears.  
Although the Board is not competent to render medical 
diagnoses, the file includes a report of an April 2004 VA 
examination report in which the examiner effectively treats 
subjective complaints of ringing in the ears as tinnitus.  
Under the circumstances, the Board finds that the veteran's 
complaint recorded in the February 7, 1985 VA examination 
report (which report was prepared as part of the development 
of a service connection for hearing loss claim) of ringing in 
his ears was in informal claim of service connection for 
tinnitus.  38 C.F.R. § 3.155.  Although the veteran did not 
use the word "tinnitus," VA's duty to undertake a 
sympathetic reading of a claimant's communications "includes 
a duty to apply some level of expertise in reading documents 
to recognize the existence of possible claims" that a 
particular claimant might not be expected to articulate 
clearly.  Ingram v. Nicholson, 21 Vet.App. 232, 255 (2007).  

The February 7, 1985, informal claim of service connection 
for tinnitus was not recognized as such at that time and 
therefore remained unadjudicated.  It was not until the May 
2004 rating decision that the pending informal claim was 
adjudicated (at which time it was granted).  Under the 
particular circumstances of this case, the Board finds that 
an effective date of February 7, 1985, is warranted for the 
grant of service connection for tinnitus.  See generally 
Ingram v. Nicholson, 21 Vet.App. 232 (2007).  

In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
5107(b).  

The Board's decision is limited to the assignment of an 
effective date of February 7, 1985, for the grant of service 
connection for tinnitus.  The question of the rating to be 
assigned is a matter which will be addressed by the RO during 
the course of effectuating the Board's decision.  

Hearing loss
The veteran sought service connection for hearing loss in 
July 1984.  Service connection was granted by way of a 
July1985 rating decision; and a noncompensable evaluation was 
assigned effective July 2, 1984 (the date of receipt of the 
claim).  

In November 1990, the veteran filed a claim for an increased 
rating.  The RO provided the veteran with a VA examination in 
May 1991.  Based on the examination findings, the RO denied 
the claim by way of a May 1991 rating decision.  The decision 
was not appealed and therefore became final.  38 U.S.C.A. 
§ 7105(c). 

On March 12, 2004, the RO received the veteran's current 
claim for an increased rating.  The veteran underwent an 
April 2004 examination.  Based on the examination findings, 
the RO granted the veteran a rating of 10 percent effective 
March 12, 2004 (the date of receipt of the claim).  

The veteran's contention in his August 2004 notice of 
disagreement appears to be that his hearing loss was as 
severe in 1991 as it is now.  As such, the veteran believes 
that the effective date of his 10 percent rating should be 
moved back to 1991.  Such an argument is essentially an 
attempt to challenge the 1991 rating decision.  However, the 
veteran did not appeal that rating decision and principles of 
finality apply.  He and his representative have also 
suggested that there was CUE in the 1991 rating decision.  As 
noted in the introduction, the CUE claim has been referred to 
the RO for adjudication.

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

In this case, the earliest medical evidence of hearing loss 
that would warrant a 10 percent rating is the April 2004 VA 
examination (after the veteran filed his March 2004 claim).  
As such, the effective date ought to have been April 13, 
2004.  Instead, the RO grated the increase effective March 
12, 2004.  There is no medical evidence of increased hearing 
loss within the one year period prior to March 12, 2004.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date prior to March 12, 2004 for the 
granting of a 10 percent rating for hearing loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An effective date of February 7, 1985, is warranted for the 
grant of service connection for tinnitus.  To this extent, 
the appeal is granted.  

Entitlement to an effective date prior to March 12, 2004 for 
the assignment of a 10 percent rating for hearing loss is not 
warranted.  To this extent, the appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


